PD-0930-15
                             PD-0930-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 7/24/2015 10:29:17 AM
July 24, 2015
                                                                     Accepted 7/24/2015 11:26:52 AM
                                                                                      ABEL ACOSTA
                          Cause No. PD______________                                          CLERK
                         No. 12-14-00335-CR (12th COA)

 DONNIE DALE CARR                        §     IN THE COURT
    Petitioner                           §
                                         §
 vs.                                     §     OF CRIMINAL APPEALS
                                         §
 THE STATE OF TEXAS                      §
     Respondent                          §     FOR THE STATE OF TEXAS

                FIRST MOTION FOR EXTENSION OF TIME
           TO FILE A PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT:

        Now comes Donnie Carr and makes this Motion For Extension of Time to

File a Pro Se Petition for Discretionary Review and for good cause shows the

following:

                                         I.

        The Twelfth Court of Appeals returned an opinion affirming Petitioner’s

conviction in this matter on 30 June 2015.        Carr v. State, 12-14-00335-CR

(Tex.App.—Tyler 2015).       No Motion for Rehearing was filed in that court.

Consequently, a Petition for Discretionary Review, if any, is to be filed by 30 July

2015.

                                         II.

        Petitioner was timely notified of his right to pursue a pro se Petition for

Discretionary Review and was also told that undersigned counsel, who was
appointed to represent Petitioner in the Twelfth Court of Appeals, would be willing

to continue to represent him on a pro bono basis in the filing of a PDR. After brief

correspondence between counsel and Petitioner, Petitioner recently indicated he

would like counsel to file a PDR on his behalf.

        During the thirty days preceding the date for filing PDR in this case,

counsel has been working on approximately 55 open appellate cases in

intermediate courts of appeal to which he has been appointed by Smith County.

This has included investigating motions for new trials (looking for and talking with

potential witnesses, jail and office visits with new appellate appointments, trial

court appearances for the same), requests for and reviews of reporter’s and clerk’s

records, research, briefing, review of opinions, investigation of potential PDR

issues, etc. While not all of these cases have required significant attention from

counsel during this time, many of them have which has resulted in counsel having

been unable to devote the full attention necessary to drafting the PDR in this case

prior to today’s date.

      For this reason, counsel respectfully requests a one-time, thirty day

extension to file PDR in this matter.

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and
extend the time by which to have a Petition for Discretionary Review filed by

thirty days.

                                       Respectfully submitted,

                                       /s/Austin Reeve Jackson
                                       Texas Bar No. 24046139
                                       112 East Line, Suite 310
                                       Tyler, TX 75702
                                       Telephone: (903) 595-6070
                                       Facsimile: (866) 387-0152



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing

document was served on counsel for the State by efile concurrently with its filing.

                                       /s/Austin Reeve Jackson